Citation Nr: 1137300	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-20 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial increased compensable rating for right knee osteoarthritis, from January 1, 2006, to October 1, 2010.

2. Entitlement to an initial increased rating in excess of 10 percent for right knee osteoarthritis, from October 1, 2010, to present. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to December 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.  

The Veteran's appealed was previously remanded by the Board for further development in April 2010.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that subsequent to remand, the RO granted, in part, the Veteran's appeals for initial increased ratings.  However, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded. AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an initial disability rating for osteoarthritis of the right knee remains on appeal before the Board.


FINDINGS OF FACT

1. Prior to October 1, 2010, the Veteran's right knee disability was not manifested by limited motion.

2. Since October 1, 2010, the Veteran's right knee disability has been manifested by a slight limitation of motion, but not to 15 degrees in extension or 30 degrees in flexion.  

3. There is no evidence during the appeal period that the Veteran's right knee disability has manifested lateral instability or recurrent subluxation; ankylosis of the joint; dislocation of the cartilage; or incapacitating exacerbations.


CONCLUSION OF LAW

1. The criteria for a compensable rating prior to October 1, 2010, for a right knee disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2010).

2. The criteria for a rating in excess of 10 percent for a right knee disability were not met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA outpatient treatment records, as well as private treatment records.  The Veteran was also afforded VA examinations in February 2006 and October 2010.  The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Service connection was established for this disability in the appealed May 2006 rating decision.  A noncompensable rating, effective January 1, 2006, was assigned by the RO at that time.  The Veteran claimed that his service-connected right knee disability was more disabling than currently evaluated as he underwent a surgical procedure.  In June 2011, the disability evaluation for the right knee disability was increased to 10 percent, effective October 1, 2010.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Also, in Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14. It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's right knee disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  Diagnostic Code 5010 pertains to traumatic arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5260 pertains to limitation of flexion of the leg. 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261, which contemplates limitation of extension of the leg, is also applicable in this instance.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

For purpose of rating disability from arthritis, the knee is considered a major joint. 38 C.F.R. § 4.45(f).

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Code 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a Veteran's knee disability is rated under Diagnostic Code 5257, the Veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensable (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated as noncompensable (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion. 38 C.F.R. § 4.71, Plate II.

From January 1, 2006, to October 1, 2010.

Turning to the relevant evidence of record, a x-ray from April 1999 revealed, "mild to moderate bilateral degenerative disease of the knees manifesting as medial joint space compartment narrowing and osteophytosis."  

In February 2006 the Veteran was afforded a VA examination where an x-ray revealed osteoarthritic changes to his right knee.  His gait was normal without the use of any assistive devices.  The right knee had full range of motion with extension to 0 degrees and flexion to 140 degrees.  The examiner noted the Veteran was "capable of rapid and repetitive motion of the [knee] and on such motion, the aforementioned ranges of motion are not additionally limited by pain, fatigue, weakness or lack of endurance."  The Veteran was diagnosed with asymptomatic osteoarthritis.

In March 2008, the Veteran underwent a surgical arthroscopy of the right knee with partial medial and lateral meniscectomies, and arthroscopic chondroplasty of the right knee under a private doctor, Dr. B. J. Sennett.  An examination of the medial knee compartment revealed "a tear of the posterior horn of the medical meniscus... There were minimal grade 2 changes of the medial femoral condyle and medial tibial plateau.  Evaluation of the intercondylar notch showed intact anterior and posterior cruciate ligaments.  Evaluation of the lateral aspect of the joint revealed a tear of the lateral meniscus... There were no significant lesions of the lateral femoral condyle or lateral tibial plateau.  Evaluation of the patellofemoral joint revealed grade 3 changes of both the trochlea and patellofemoral joint." 

In light of the evidence the Veteran is not entitled to a compensable rating for his right knee disability from January 1, 2006, to October 1, 2010.  At no point during this period was the Veteran's flexion in his left knee limited to 45 degrees as required for the 10 percent rating under Diagnostic Code 5260.  The Veteran's flexion exceeded this range at the February 2006 and there is no other evidence indicating that the Veteran had flexion limited to 45 degrees.  There is also no evidence the Veteran's extension was limited to 10 degrees pursuant to Diagnostic Code 5261.  In fact, the Veteran had full range of motion.  The Board has considered functional loss due to pain, etc., and notes that on examination there was no evidence of pain, weakness, excess fatigability, or incoordination required for the higher rating.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered whether any other relevant diagnostic code would allow for a higher disability rating at any time during this period.  However, the evidence of record does not demonstrate that the Veteran has exhibited any symptoms that would warrant the application of any other diagnostic code.  The Veteran's knee disability does not manifest instability, ankylosis, or tibia malunion.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262.  As such, the Veteran would not be entitled to a higher disability evaluation under any other diagnostic code, and his claim for a compensable rating from January 1, 2006 to October 1, 2010, is denied.

From October 1, 2010 to present

In October 2010, the Veteran was afforded a VA examination for his right knee where he reported intermittent daily pain of his right knee that can last from an hour to a half of the day.  The Veteran complained of stiffness, occasionally giving way and locking but denied weakness, fatigability, or lack of endurance. The Veteran does not use assistive devices and denied his right knee has affected his ability to perform his job.  The Veteran stated his activities of daily living have been affected has be experiences more pain with his mobility.  He stated he is no longer able to run because of the pain but is able to stand for 20 to 30 minutes or walk two blocks.  The Veteran reported he has had to re-adjust his exercise routine to avoid impact on his knees.  He occasionally experiences flare-ups of his knee pain with any kind of overuse which results in his limping and walking more slowly than normal.  He denied any instability.  

A physical examination revealed extension of 0 degrees without pain.  Flexion was 0 to 100 degrees; 90 to 100 degrees with pain, and 0 to 90 degrees with pain at 90 degrees times two.  There was no anterior-posterior lateral instability, no crepitous, popliteal mass and negative McMurray sign.  The Veteran was diagnosed with right knee strain status post meniscectomy.

In light of the evidence, the Veteran is not entitled to an increased rating in excess of 10 percent for his right knee disability since October 1, 2010.  

The Veteran's knee disability is manifested by a limited range of motion and pain on motion.  However, at no point during this part of the relevant appeal period was the Veteran's flexion of the right leg limited to 30 degrees as required for the 20 percent rating under Diagnostic Code 5260.  There is also no evidence indicating that the Veteran had extension limited to 15 degrees.  

As stated, the Veteran was granted the 10 percent rating by the RO in June 2011due to arthritis with painful motion in which the limitation of motion was noncompensable.  Here, the Board has considered functional loss due to pain, etc., and notes that on examination repetition did not decrease the range of motion beyond the criteria for a 20 percent rating under Diagnostic Code 5260 and 5261.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the Veteran's ranges of flexion and extension in both knees greatly exceed the minimal compensable limitations.  

Indeed, while right knee pain is recognized, the objective evidence fails to demonstrate that such pain has resulted in additional functional limitation comparable to the higher percent rating under Diagnostic Codes 5260 or 5261.  See also Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011) (.pain alone does not constitute functional loss under VA regulations).  

As stated above, October 2010 VA examination the Veteran was noted to have flexion of the right knee to 90 degrees.  Therefore, the evidence demonstrates that the Veteran is not entitled to a separate disability rating for limited flexion of the left knee, as the evidence has consistently revealed flexion of at least 45 degrees.

The Board has also considered whether any other relevant Diagnostic Code would allow for a higher disability rating at any time during the pendency of the Veteran's claim.  However, the evidence of record does not demonstrate that the Veteran has exhibited any symptoms that would warrant the application of any other diagnostic code throughout the pendency of the claim.  The Veteran's right knee disability does not manifest instability, ankylosis, or tibia malunion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262.  As such, the Veteran would not be entitled to a higher disability evaluation under any other diagnostic code, and his claim is denied.

A determination as to the degree of impairment due to service connected disability requires competent evidence.  The Veteran is competent to report his symptoms, to include pain.  His lay opinion alone, however, is not sufficient upon which to base a determination as to the degree of impairment due to the service connected right knee disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, the record indicates that the Veteran is employed.  As such, consideration of TDIU is unnecessary because the Veteran is currently employed.

The Board finds that this matter need not be remanded to have the RO refer the Veteran's claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.  The Board notes the above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities, and there is no showing that the Veteran's disability reflects so exceptional or so unusual a disability picture as to warrant the assignment of a higher rating on an extraschedular basis, and indeed, neither the Veteran nor his representative have identified any exceptional or unusual disability factors.  See 38 C.F.R. § 3.321.  The Board observes that there is no showing the disability results in marked interference with employment.  His disability has not required any, let alone, frequent periods of hospitalization, or otherwise rendered impractical the application of the regular schedular standards.  Absent evidence of these factors, the criteria for submission for assignment of an extraschedular rating are not met.  Thus, a remand this claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the decision above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to an increased rating in excess of 10 percent for the Veteran's right knee since October 1, 2010, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial increased compensable rating for right knee osteoarthritis, from January 1, 2006, to October 1, 2010, is denied. 

Entitlement to an initial increased rating in excess of 10 percent for right knee osteoarthritis, from October 1, 2010, to present, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


